         Case 2:19-cv-02486-SPL Document 1 Filed 04/18/19 Page 1 of 4



1    Phillip H. Stanfield, Bar #011729
     David L. Stout, Jr., Bar #024857
2    Matthew S. Barney, Bar #034851
     JONES, SKELTON & HOCHULI, P.L.C.
3    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
4    Telephone: (602) 263-1700
     Fax: (602) 200-7877
5    pstanfield@jshfirm.com
     dstout@jshfirm.com
6    mbarney@jshfirm.com
7    Attorneys for Defendants Manuel Ernesto
     Campos and Campos Trucking Services
8
9                            UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11   Carmen Ramirez Perez,                             NO.
12                                        Plaintiff,   NOTICE OF REMOVAL
13                 v.
14   Manuel Ernesto Campos and Jane Doe
     Campos, husband and wife; Campos Trucking
15   Services, a corporation licensed to operate in
     Arizona; John Does I-X; Jane Does I-X; Black
16   Corporations I-X; and White Partnerships I-X ,
17                                     Defendants.
18
19                 Defendants Manuel Ernesto Campos and Campos Trucking Service
20   (“Removing Defendants”), hereby file the following Notice of Removal of this action,
21   currently pending in the Superior Court of the State of Arizona, County of Maricopa, No.
22   CV2019-000786, to United States District Court for the District of Arizona pursuant to
23   28 U.S.C. §§ 1332, 1441, and 1446. As grounds for removal, Removing Defendants state
24   as follows:
25   PROCEDURAL HISTORY
26                 1.    The above-captioned case commenced when Plaintiff Carmen
27   Ramirez Perez (“Plaintiff”) filed a Complaint in Superior Court in and for Maricopa
28
     7502722.1
         Case 2:19-cv-02486-SPL Document 1 Filed 04/18/19 Page 2 of 4



1    County, on or about January 7, 2019. See Complaint, along with complete copy of
2    Superior Court file, attached as Exhibit A.
3                  2.       Removing Defendants, through counsel, executed a Waiver of
4    Service of Summons on March 20, 2019. Service of the Summons and Complaint was
5    completed as of that day.
6                  3.       A responsive pleading on Removing Defendants’ behalves has not
7    yet been filed.
8    TIMELINESS OF REMOVAL
9                  4.       Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed
10   within 30 days after the receipt by the defendants, through service or otherwise, of a copy
11   of the initial pleading setting forth the claim for relief upon which such action or
12   proceeding is based.
13                 5.       This Notice of Removal is filed within 30 days after waiver of
14   service and, therefore, is timely. See 28 U.S.C. § 1446(b)(1).
15                 6.       A Notice of Filing Notice of Removal was filed with the Superior
16   Court in and for Maricopa County. See Notice of Filing Notice of Removal (exclusive of
17   exhibits), attached as Exhibit B.
18   BASIS OF REMOVAL
19                 7.       This Court has original jurisdiction over this action pursuant to 28
20   U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is
21   complete diversity of citizenship. See 28 U.S.C. § 1332(a).
22                 8.       Plaintiff’s Complaint is based on a collision involving a pickup truck
23   and a tractor trailer. She has already disclosed to Defendants medical records and billings
24   totaling $100,847.84 that she alleges are reasonable and related to this accident. The value
25   of the claim exceeds $75,000, thus the amount in controversy is satisfied.
26                 9.       According to the Complaint, Plaintiff resides in Maricopa County,
27   Arizona, where she presumably intends to remain. She is thus considered a citizen of
28   Arizona.
     7502722.1                                     2
         Case 2:19-cv-02486-SPL Document 1 Filed 04/18/19 Page 3 of 4



1                  10.    Defendant Manuel Ernesto Campos resides in California, where he
2    intends to remain. He is thus a citizen of California.
3                  11.    Defendant Campos Trucking Services is a sole proprietorship owned
4    by Defendant Manuel Ernesto Campos. Since Defendant Manuel Ernesto Campos, as the
5    sole proprietor, is a citizen of California, Defendant Campos Trucking Services, as the
6    sole proprietorship, is also considered a citizen of California. See Lyerla v. Amco Ins. Co.,
7    461 F. Supp. 2d 834, 836 (S.D. Ill. 2006).
8                  12.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have
9    been properly joined and served must join in or consent to the removal of the action” for
10   all actions removed based on diversity of citizenship. There are no other defendants other
11   than these Removing Defendant’s, both of which consent to the removal of this matter.
12                 WHEREFORE, Defendants Manuel Ernesto Campos and Campos
13   Trucking Service respectfully request the above action now pending in the Superior Court
14   in and for Maricopa County be removed to this Court.
15                 DATED this 18th day of April 2019.
16                                                JONES, SKELTON & HOCHULI, P.L.C.
17
18                                                By:/s/David L. Stout, Jr.
                                                       Phillip H. Stanfield
19                                                     David L. Stout, Jr.
                                                       Matthew S. Barney
20                                                     40 North Central Avenue, Suite 2700
                                                       Phoenix, Arizona 85004
21                                                     Attorneys for Defendants Manuel Ernesto
                                                       Campos and Campos Trucking Services
22
23
24
25
26
27
28
     7502722.1                                     3
         Case 2:19-cv-02486-SPL Document 1 Filed 04/18/19 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2                 I hereby certify that on this 18th day of April 2019, I caused the foregoing

3    document to be filed electronically with the Clerk of Court through the CM/ECF System

4    for filing; and served on counsel of record via the Court’s CM/ECF system.

5    Bethany Torgersen
     TORGERSEN LAW FIRM, PLLC
6    1305 West McDowell Road
     Phoenix, Arizona 85007
7    bethany@torgersenlawfirm.com
     Attorney for Plaintiff
8
9    /s/Victoria G. Wells
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7502722.1                                   4
